Name: 92/150/ECSC: Decision of the Representatives of the Governments of the Member States, meeting within the Council of 3 February 1992 concerning the arrangements applicable to the import into the Community of products covered by the ECSC Treaty and originating in the Republics of Croatia and Slovenia and the Yugoslav Republics of Bosnia-Herzegovina, Macedonia and Montenegro
 Type: Decision
 Subject Matter: international trade;  iron, steel and other metal industries;  political framework;  trade;  political geography
 Date Published: 1992-03-07

 Avis juridique important|41992D015092/150/ECSC: Decision of the Representatives of the Governments of the Member States, meeting within the Council of 3 February 1992 concerning the arrangements applicable to the import into the Community of products covered by the ECSC Treaty and originating in the Republics of Croatia and Slovenia and the Yugoslav Republics of Bosnia-Herzegovina, Macedonia and Montenegro Official Journal L 063 , 07/03/1992 P. 0050 - 0065DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES, MEETING WITHIN THE COUNCIL of 3 February 1992 concerning the arrangements applicable to the import into the Community of products covered by the ECSC Treaty and originating in the Republics of Croatia and Slovenia and the Yugoslav Republics of Bosnia-Herzegovina, Macedonia and Montenegro (92/150/ECSC)THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES, MEETING WITHIN THE COUNCIL, In agreement with the Commission, Having regard to the Treaty establishing the European Coal and Steel Community, Whereas, by Decision 91/588/ECSC (1) of the Representatives of the Member States meeting within the Council, the Community suspended the trade concessions provided for by the Agreement between the Member States of the ECSC and the Socialist Federal Republic of Yugoslavia; Whereas the Community and its Member States, meeting within the framework of European political cooperation, have decided by common accord to apply selective positive measures in favour of those parties which contribute to progress towards peace; Whereas, by Council Regulation (EEC) No 3567/91 (2) the Council granted the Republics of Croatia and Slovenia and the Yugoslav Republics of Bosnia-Herzegovina and Macedonia the benefit of trade provisions which are equivalent in essence to those of the Cooperation Agreement suspended by the Community in respect of Community products; Whereas selective positive measures in favour of the Republics of Croatia and Slovenia and the Yugoslav Republics of Bosnia-Herzegovina and Macedonia should also apply in respect of ECSC products; Whereas, taking into account the Declaration adopted on 10 January by the Community and its Member States in the framework of the political cooperation with regard to the Yugoslav Republic of Montenegro, these measures should be extended to that Republic, HAVE DECIDED AS FOLLOWS: Article 1 1. Subject to the special provisions laid down in paragraphs 2 and 4, products originating in the Republics of Croatia and Slovenia and the Yugoslav Republics of Bosnia-Herzegovina, Macedonia and Montenegro shall be admitted for import into the Community without quantitative restrictions or measures having equivalent effect and exempt from customs duties and charges having equivalent effect. 2. The import of goods referred to in the Annex shall be subject to a system of annual ceilings above which the customs duties actually applied in respect of third countries may be reintroduced in accordance with the provisions of paragraph 3. The ceilings established for 1992 are indicated for each of them. Such ceilings shall apply as a whole to all the Republics to which this Regulation refers. 3. As soon as a ceiling set for the import of a product has been reached, the customs duties actually applicable to third countries may again be levied on imports of the product in question until the end of the calendar year. 4. The Kingdom of Spain and the Portuguese Republic shall apply, mutatis mutandis, customs duties calculated in accordance with Decision 87/603/ECSC of the Representatives of the Governments of the Member States, meeting within the Council, and of the Commission of 21 December 1987 (3). Article 2 The provisions determining the rules of origin in the context of the import arrangements applicable to products covered by the EEC Treaty and originating in the Republics of Croatia and Slovenia and the Yugoslav Republics of Bosnia-Herzegovina, Macedonia and Montenegro laid down in Regulation (EEC) No 343/92 (4) shall apply to this Decision. Article 3 Where the offers made by economic operators in the Republics concerned are likely to cause prejudice to the operation of the common market and where this prejudice may be ascribed to a difference as regards prices in the conditions of competition, the Community may adopt such safeguard measures as it considers necessary to avoid or put an end to prejudice to the operation of the common market; in particular it may withdraw the tariff concessions. Article 4 This Decision shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall be applicable from 1 January 1992 to 31 December 1992. Done at Brussels, 3 February 1992. The President Joao PINHEIRO (1) OJ No L 315, 15. 11. 1991, p. 49.(2) OJ No L 342, 12. 12. 1991, p. 1.(3) OJ No L 389, 31. 12. 1987.(4) OJ No L 38, 14. 2. 1992, p. 1. ANNEX (a) Order No CN code (*) Description Ceiling (tonnes) (1) (2) (3) (4) 06.0010 Pig iron and spiegeleisen in pigs, blocks or other primary forms: -Non-alloy pig iron containing by weight 0,5 % or less of phosphorus: --Containing by weight not less than 0,4 % of manganese: 7201 10 11 ---Containing by weight 1 % or less of silicon 7201 10 19 ---Containing by weight more than 1 % of silicon 7201 10 30 --Containing by weight not less than 0,1 % but less than 0,4 % of manganese 7201 10 90 --Containing by weight less than 0,1 % of manganese 7201 20 00 -Non-alloy pig iron containing by weight more than 0,5 % of phosphorus -Alloy pig iron: 7201 30 90 --Other 7201 40 00 -Spiegeleisen Ferro-alloys: -Other: --Other: ---Ferro-phosphorus: 7202 99 11 ----Containing by weight more than 3 % but less than 15 % of phosphorus Ferrous products obtained by direct reduction of iron ore and other spongy ferrous products, in lumps, pellets or similar forms; iron having a minimum purity by weight of 99,94 %, in lumps, pellets or similar forms: 7203 90 00 -Other 06.0020 Flat-rolled products of iron or non-alloy steel, of a width of 600 mm or more, hot-rolled, not clad, plated or coated: -In coils, not further worked than hot-rolled, of a thickness of less than 3 mm and having a minimum yield point of 275 MPa or of a thickness of 3 mm or more and having a minimum yield point of 355 MPa: 7208 11 00 --Of a thickness exceeding 10 mm --Of a thickness of 4,75 mm or more but not exceeding 10 mm: 7208 12 10 ---Intended for re-rolling ( ¹) ---Other: 7208 12 91 ----With patterns in relief ----Other: 7208 12 95 -----Pickled 7208 12 98 -----Other --Of a thickness of 3 mm or more but less than 4,75 mm: 7208 13 10 ---Intended for re-rolling ( ¹) ---Other: 7208 13 91 ----With patterns in relief ----Other: 7208 13 95 -----Pickled 7208 13 98 -----Other --Of a thickness of less than 3 mm 7208 14 10 ---Intended for re-rolling ( ¹) ---Other: 7208 14 91 ----Pickled ( ¹) Entry within this code is subject to conditions laid down in the relevant Community provisions. (a) Notwithstanding the rules for the interpretation of the combined nomenclature, the wording for the designation of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the application of CN codes. Where ex CN code positions are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description taken together. (*) The Taric codes are to be found on the last page of this Annex. aa 29 512 aa 42 845 Order No CN code Description Ceiling (tonnes) (1) (2) (3) (4) 06.0020 7208 14 99 ----Other (cont'd) -Other, in coils, not further worked than hot-rolled: --Of a thickness exceeding 10 mm: 7208 21 10 ---With patterns in relief 7208 21 90 ---Other --Of a thickness of 4,75 mm or more but not exceeding 10 mm: 7208 22 10 ---Intended for re-rolling ( ¹) ---Other: 7208 22 91 ----With patterns in relief ----Other: 7208 22 95 -----Pickled 7208 22 98 -----Other --Of a thickness of 3 mm or more but less than 4,75 mm: 7208 23 10 ---Intended for re-rolling ( ¹) ---Other: 7208 23 91 ----With patterns in relief ----Other: 7208 23 95 -----Pickled 7208 23 98 -----Other --Of a thickness of less than 3 mm: 7208 24 10 ---Intended for re-rolling ( ¹) ---Other: 7208 24 91 -----Pickled 7208 24 99 -----Other Flat-rolled products of iron or non-alloy steel, of a width of less than 600 mm, not clad, plated or coated: -Not further worked than hot-rolled, of a thickness of less than 3 mm and having a minimum yield point of 275 MPa or of a thickness of 3 mm or more and having a minimum yield point of 355 MPa: --Other, of a thickness of 4,75 mm or more: ex 7211 12 10 ---Of a width exceeding 500 mm: -( ²) --Other: ex 7211 19 10 ---Of a width exceeding 500 mm: -( ²) -Other, not further worked than hot-rolled: --Other, of a thickness of 4,75 mm or more: ex 7211 22 10 ---Of a width exceeding 500 mm: -( ²) --Other: ex 7211 29 10 ---Of a width exceeding 500 mm: -( ²) 06.0030 Semi-finished products of iron or non-alloy steel: -Containing by weight less than 0,25 % of carbon: --Other: ---Of circular or polygonal cross-section: ----Rolled or obtained by continuous casting: 7207 19 15 -----Other -Containing by weight 0,25 % or more of carbon: --Of circular or polygonal cross-section: ---Rolled or obtained by continuous casting: ----Other: ( ¹) Entry within this code is subject to conditions laid down in the relevant Community provisions. ( ²) Flat-rolled products of a weight of 500 kg or more. A 42 845 (cont'd) aa 28 231 Order No CN code Description Ceiling (tonnes) (1) (2) (3) (4) 06.0030 (cont'd) 7207 20 55 -----Containing by weight 0,25 % or more but less than 0,6 % of carbon Bars and rods, hot-rolled, in irregularly wound coils of iron or non-alloy steel: 7213 10 00 -Containing indentations, ribs, grooves or other deformations produced during the rolling process 7213 31 00 7213 39 00 -Other, containing by weight less than 0,25 % of carbon 7213 41 00 7213 49 00 -Other, containing by weight 0,25 % or more but less than 0,6 % of carbon Other bars and rods of other alloy steel, not further worked than forged hot-rolled, hot-drawn or hot-extruded but including those twisted after rolling: 7214 20 00 -Containing indentations, ribs, grooves, or other deformations produced during the rolling process or twisted after rolling 7214 40 10 7214 40 91 7214 40 99 -Other, containing by weight less than 0,25 % of carbon 7214 50 10 7214 50 91 7214 50 99 -Other, containing by weight 0,25 % or more but less than 0,6 % of carbon Other bars and rods of iron or non-alloy steel: -Other: 7215 90 10 --Hot-rolled, hot-drawn or extruded not further worked than clad Other bars and rods of other alloy steel, angles, shapes and sections of other alloy steel: -Hollow drill bars and rods: 7228 80 90 --Of non-alloy steel 06.0040 Semi-finished products of iron or non-alloy steel: -Containing by weight less than 0,25 % of carbon: --Other: ---Blanks for angles, shapes and sections: 7207 19 31 ---Rolled or obtained by continuous casting -Containing by weight 0,25 % or more of carbon: --Blanks for angles, shapes and sections: 7207 20 71 ---Rolled or obtained by continuous casting Angles, shapes and sections of iron of non-alloy steel: 7216 10 00 -U-, I- or H-sections, not further worked than hot-rolled, hot-drawn or extruded, of a height of less than 80 mm 7216 21 00 7216 22 00 -L- or T-sections, not further worked than hot-rolled, hot-drawn or extruded of a height of less than 80 mm ---Of a height of 80 mm or more but not exceeding 220 mm: ex 7216 31 11 ----With parallel flange faces -( ¹) ex 7216 31 19 ----Other -( ¹) ---Of a height of more than 220 mm: ex 7216 31 91 ----With parallel flange faces -( ¹) ex 7216 31 99 ----Other -( ¹) ---Of a height of 80 mm or more but not exceeding 220 mm: ex 7216 32 11 ----With parallel flange faces -( ¹) ( ¹) Other than products containing, by weight, not less than 0,60 % of carbon and having a content, by weight, less than 0,04 % of phosphorus and sulphur taken separately and less than 0,07 % of these elements taken together. A 28 231 (cont'd) aa 4 025 Order No CN code Description Ceiling (tonnes) (1) (2) (3) (4) 06.0040 ex 7216 32 19 ----Other (cont'd) -( ¹) ---Of a height of more than 220 mm: ex 7216 32 91 ----With parallel flange faces -( ¹) ex 7216 32 99 ----Other -( ¹) ex 7216 33 10 ---Of a height of 80 mm or more but not exceeding 180 mm -( ¹) ex 7216 33 90 ---Of a height of more than 180 mm -( ¹) 7216 40 10 7216 40 90 -L- or T-sections, not further worked than hot-rolled, hot-drawn or extruded, of a height of 80 mm or more 7216 50 10 7216 50 90 -Other angles, shapes and sections, not further worked than hot-rolled, hot-drawn or extruded -Other: 7216 90 10 --Hot-rolled, hot-drawn or extruded, not further worked than clad Sheet piling of iron or steel, whether or not drilled, punched or made from assembled elements, welded angles, shapes and sections, of iron or steel: 7301 10 00 -Sheet piling 06.0050 Flat-rolled products of iron or non-alloy steel, of a width of less than 600 mm, clad, plated or coated: -Not further worked than hot-rolled, of a thickness of less than 3 mm and having a minimum yield point of 275 MPa or of a thickness of 3 mm or more and having a minimum yield point of 355 MPa: --Other, of a thickness of 4,75 mm or more: ex 7211 12 90 ---Of a width not exceeding 500 mm: -( ¹) --Other: ---Of a width not exceeding 500 mm: ex 7211 19 91 ----Of a thickness of 3 mm or more but less than 4,75 mm: -( ²) 7211 19 99 ----Of a thickness of less than 3 mm: -( ¹) -Other, not further worked than hot-rolled: --Other, of a thickness of 4,75 mm or more: ex 7211 22 90 ---Of a width not exceeding 500 mm: -( ¹) -Other, not further worked than hot-rolled: --Other: ---Of a width not exceeding 500 mm (ECSC): ex 7211 29 91 ----Of a thickness of 3 mm or more but less than 4,75 mm: -( ¹) ex 7211 29 99 ----Of a thickness of less than 3 mm: -( ¹) -Other, not further worked than cold-rolled (cold-reduced): --Containing by weight less than 0,25 % of carbon: ---Of a width not exceeding 500 mm: 7211 41 91 ----In coils intended for the manufacture of tin plate -Clad: --Of a width not exceeding 500 mm: ---Not further worked than surface-treated: ex 7212 60 91 ----Hot-rolled, not further worked than clad: -( ¹) ( ¹) Other than products containing, by weight, not less than 0,60 % of carbon and having a content, by weight, less than 0,04 % of phosphorus and sulphur taken separately and less than 0,07 % of these elements taken together. A 4 025 (cont'd) aa A s 8 324 Order No CN code Description Ceiling (tonnes) (1) (2) (3) (4) 06.0060 Flat-rolled products of iron or non-alloy steel, of a width of 600 mm or more, hot-rolled, not clad, plated or coated: -Not in coils, not further worked than hot-rolled, of a thickness of less than 3 mm and having a minimum yield point of 275 MPa or of a thickness of 3 mm or more and having a minimum yield point of 355 MPa: 7208 32 10 7208 32 30 7208 32 51 7208 32 59 7208 32 91 7208 32 99 --Other, of a thickness exceeding 10 mm 7208 33 10 7208 33 91 7208 33 99 --Other, of a thickness of 4,75 mm or more but not exceeding 10 mm 7208 34 10 7208 34 90 --Other, of a thickness of 3 mm or more but less than 4,75 mm 7208 35 10 7208 35 90 --Other, of a thickness of less than 3 mm --Other, not in coils, not further worked than hot-rolled 7208 42 10 7208 42 30 7208 42 51 7208 42 59 7208 42 91 7208 42 99 --Other, of a thickness exceeding 10 mm 7208 43 10 7208 43 91 7208 43 99 --Other, of a thickness of 4,75 mm or more but not exceeding 10 mm 7208 44 10 7208 44 90 --Other, of a thickness of 3 mm or more but less than 4,75 mm 7208 45 10 7208 45 99 --Other, of a thickness of less than 3 mm -Other: 7208 90 10 --Not further worked than surface-treated or simply cut into shapes other than rectangular (including square) Flat-rolled products of iron or non-alloy steel, of a width of 600 mm or more, cold-rolled (cold-reduced) not clad, plated or coated: -In coils, not further worked than cold-rolled (cold-reduced) of a thickness of less than 3 mm and having a minimum yield point of 275 MPa or of a thickness of 3 mm or more and having a minimum yield point of 355 MPa: 7209 12 10 7209 12 90 --Of a thickness exceeding 1 mm but less than 3 mm 7209 13 10 7209 13 90 --Of a thickness of 0,5 mm or more but not exceeding 1 mm 7209 14 10 7209 14 90 --Of a thickness of less than 0,5 mm: -Other, in coils not further worked than cold-rolled (cold reduced) 7209 22 10 7209 22 90 --Of a thickness exceeding 1 mm but less than 3 mm 7209 23 10 7209 23 90 --Of a thickness of 0,5 mm or more but not exceeding 1 mm 7209 24 10 7209 24 91 7209 24 99 --Of a thickness of less than 0,5 mm -Not in coils, not further worked than cold-rolled (cold-reduced) of a thickness of less than 3 mm and having a minimum yield point of 275 MPa or of a thickness of 3 mm or more and having a minimum yield point of 355 MPa: 7209 32 10 7209 32 90 --Of a thickness exceeding 1 mm but less than 3 mm 7209 33 10 7209 33 90 --Of a thickness of 0,5 mm or more but not exceeding 1 mm 7209 34 10 7209 34 90 --Of a thickness of less than 0,5 mm -Other, not in coils, not further worked than cold-rolled (cold-reduced): aa 51 637 Order No CN code Description Ceiling (tonnes) (1) (2) (3) (4) 06.0060 (cont'd) 7209 42 10 7209 42 90 --Of a thickness exceeding 1 mm but not exceeding 3 mm 7209 43 10 7209 43 90 --Of a thickness of 0,5 mm or more but not exceeding 1 mm 7209 44 10 7209 44 90 --Of a thickness of less than 0,5 mm -Other: 7209 90 10 --Not further worked than surface-treated or simply cut into shapes other than rectangular (including square) Flat-rolled products of iron or non-alloy steel, of a width of 600 mm or more, clad, plated or coated: -Plated or coated with tin: --Of a thickness of 0,5 mm or more: 7210 11 10 ---Not further worked than surface-treated or simply cut inte shapes other than rectangular (including square) --Of a thickness of less than 0,5 mm: 7210 12 11 7210 12 19 ---Not further worked than surface-treated or simply cut into shapes other than rectangular (including square) -Plated or coated with lead, including terne-plate: 7210 20 10 --Not further worked than surface-treated or simply cut into shapes other than rectangular (including square) -Electrolytically plated or coated with zinc: --Of steel of a thickness of less than 3 mm and having a minimum yield point of 275 MPa or a thickness of 3 mm or more and having a minimum yield point of 355 MPa: 7210 31 10 ---Not further worked than surface-treated or simply cut into shapes other than rectangular (including square) --Other: 7210 39 10 ---Not further worked than surface-treated or simply cut into shapes other than rectangular (including square) -Otherwise plated or coated with zinc: --Corrugated: 7210 41 10 ---Not further worked than surface-treated or simply cut into shapes other than rectangular (including square) --Other: 7210 49 10 ---Not further worked than surface-treated or simply cut into shapes other than rectangular (including square) -Plated or coated with chromium oxides or with chromium and chromium oxides: 7210 50 10 --Not further worked than surface-treated or simply cut into shapes other than rectangular (including square) -Plated or coated with aluminium: --Not further worked than surface-treated or simply cut into shapes other than rectangular (including square) 7210 60 11 ---Plated or coated with aluminium-zinc alloys 7210 60 19 ---Other -Painted, varnished or plastic coated: 7210 70 31 7210 70 39 --Not further worked than surface-treated or simply cut into shapes other than rectangular (including square) -Other: --Other: 7210 90 31 7210 90 33 7210 90 35 7210 90 39 ---Not further worked than surface-treated or simply cut into shapes other than rectangular (including square) Flat-rolled products of iron or non-alloys steel, of a width of less than 600 mm, not clad, plated or coated: -Not further worked than hot-rolled, of a thickness of less than 3 mm and having a minimum yield point of 275 MPa or of thickness of 3 mm or more and having a minimum yield point of 355 MPa: --Other, of a thickness of 4,75 mm or more: A 51 637 (cont'd) Order No CN code Description Ceiling (tonnes) (1) (2) (3) (4) 06.0060 (cont'd) ex 7211 12 10 ---Of a width exceeding 500 mm: (cont'd) -( ¹) --Other: ex 7211 19 10 ---Of a width exceeding 500 mm: -( ¹) -Other, not further worked than hot-rolled: --Other, of a thickness of 4,75 mm or more: ex 7211 22 10 ---Of a width exceeding 500 mm: -( ¹) --Other: ex 7211 29 10 ---Of a width exceeding 500 mm: -( ¹) Flat-rolled products of iron or non-alloy steel, of a width of less than 600 mm, not clad, plated or coated: -Not further worked than cold-rolled (cold-reduced) of a thickness of less than 3 mm and having a minimum yield point of 275 MPa or of a thickness of 3 mm or more and having a minimum yield point of 355 MPa: 7211 30 10 --Of a width exceeding 500 mm -Other, not further worked than cold-rolled (cold-reduced): --Containing by weight less than 0,25 % of carbon: 7211 41 10 ---Of a width exceeding 500 mm --Other: 7211 49 10 ---Of a width exceeding 500 mm -Other: --Of a width exceeding 500 mm: 7211 90 11 ---Not further worked than surface-treated Flat-rolled products of iron or non-alloy steel, of a width of less than 500 mm, clad, plated or coated: -Plated or coated with tin: 7212 10 10 --Tin plate, not further worked than surface-treated ex 7212 10 91 --Other ( ²) -Electrolytically plated or coated with zinc: --Of steel of a thickness of less than 3 mm and having a minimum yield point of 275 MPa or of a thickness of 3 mm or more and having a minimum yield point of 355 MPa: 7212 21 11 ---Of a width exceeding 500 mm: ----Not further worked than surface-treated --Other: ---Of a width exceeding 500 mm: 7212 29 11 ----Not further worked than surface-treated -Otherwise plated or coated with zinc: --Of a width exceeding 500 mm: 7212 30 11 ---Not further worked than surface-treated -Painted, varnished or plastic coated: 7212 40 10 --Tin plate, not further worked than varnished --Other: ---Of a width exceeding 500 mm: 7212 40 91 ----Not further worked than surface-treated -Otherwise plated or coated: --Of a width exceeding 500 mm: ---Lead-coated: ( ¹) Not including flat-rolled products of a weight of 500 kg or more. ( ²) Containing, by weight, not less than 0,6 % of carbon and having a content, by weight, less than 0,04 % of phosphorus and sulphur taken separately and less than 0,07 % of these elements taken together. A 51 637 (cont'd) Order No CN code Description Ceiling (tonnes) (1) (2) (3) (4) 06.0060 7212 50 31 ----Not further worked than surface-treated (cont'd) ---Other: 7212 50 51 ----Not further worked than surface-treated -Clad: --Of a width exceeding 500 mm: 7212 60 11 ---Not further worked than surface-treated06.0070 Ferrous waste and scrap; remelting scrap ingots of iron or steel: -Remelting scrap ingots: 7204 50 90 --Other Iron and non-alloy steel in ingots or other primary forms (excluding iron of code 7203): 7206 10 00 -Ingots (ECSC) Semi-finished products of iron or non-alloy steel: -Containing by weight less than 0,25 % of carbon: --Of rectangular (including square) cross-section, the width measuring less than twice the thickness: ---Rolled or obtained by continuous casting: 7207 11 11 ----Free-cutting steel --Other: ---Of circular or polygonal cross-section: ----Rolled or obtained by continuous casting: 7207 19 11 -----Of free-cutting steel -Containing by weight 0,25 % or more of carbon: --Of rectangular (including square) cross-section, the width measuring less than twice the thickness: ---Rolled or obtained by continuous casting: 7207 20 11 ----Free-cutting steel ----Other, containing by weight: 7207 20 17 -----0,6 % or more of carbon --Of circular or polygonal cross-section: ---Rolled or obtained by continuous casting: ex 7207 20 31 ----Of a thickness of 50 mm or more: -( ¹) ex 7207 20 33 ----Of a thickness of less than 50 mm: -( ¹) --Of circular or polygonal cross-section: ---Rolled or obtained by continuous casting: 7207 20 51 ----Free-cutting steel ----Other: 7207 20 57 -----Containing by weight 0,6 % of carbon -Not in coils, not further worked than hot-rolled, of a thickness of less than 3 mm and having a minimum yield point of 275 MPa or a thickness of 3 mm or more and having a minimum yield point of 355 MPa: ex 7208 31 00 --Rolled on four faces or in a closed box pass, of a width not exceeding 1 250 mm and of a thickness of not less than 4 mm, without patterns in relief: -( ¹) -Other, not in coils, not further worked than hot-rolled: ex 7208 41 00 --Rolled on four faces or in a closed box pass, of a width not exceeding 1 250 mm and of a thickness of not less than 4 mm, without patterns in relief: -( ¹) ( ¹) Containing, by weight, not less than 0,6 % of carbon and having a content, by weight, less than 0,04 % of phosphorus and sulphur taken separately and less than 0,07 % of these elements taken together. A 51 637 (cont'd) aa 28 129 Order No CN code Description Ceiling (tonnes) (1) (2) (3) (4) 06.0070 (cont'd) 7211 Flat-rolled products of iron or non-alloy steel, of a width of less than 60 mm, not clad, plated or coated: -Not further worked than hot-rolled, of a thickness of less than 3 mm and having a minimum yield point of 275 MPa or of a thickness of 3 mm or more and having a minimum yield point of 355 MPa: ex 7211 11 00 --Rolled on four faces or in a closed box pass, of a width exceeding 150 mm and a thickness of not less than 4 mm, not in coils and without patterns in relief -( ¹) --Other, of a thickness of 4,75 mm or more: ex 7211 12 90 ---Of a width not exceeding 500 mm: -( ¹) --Other: ---Of a width not exceeding 500 mm: ex 7211 19 91 ----Of a thickness of 3 mm or more but less than 4,75 mm: -( ¹) ex 7211 19 99 ----Of a thickness of less than 3 mm: -( ¹) -Other, not further worked than hot-rolled: ex 7211 21 00 --Rolled on four faces or in a closed box pass, of a width exceeding 150 mm and a thickness of not less than 4 mm, not in coils and without patterns in relief (ECSC) -( ¹) --Other, of a thickness of 4,75 mm or more: ex 7211 22 90 ---Of a width not exceeding 500 mm: -( ¹) --Other: ---Of a width not exceeding 500 mm: ex 7211 29 91 ----Of a thickness of 3 mm or more but less than 4,75 mm: -( ¹) ex 7211 29 99 ----Of a thickness of less than 3 mm: -( ¹) Flat-rolled products of iron or non-alloy steel, of a width of less than 600 mm, clad, plated or coated: -Clad: --Of a width not exceeding 500 mm: ---Not further worked than surface-treated: ex 7212 60 91 ----Hot-rolled, not further worked than clad: -( ¹) Bars and rods, hot-rolled, in irregularly wound coils of iron or non-alloy steel: 7213 20 00 -Of free-cutting steel -Other, containing by weight 0,6 % or more of carbon: ex 7213 50 10 --Containing by weight 0,6 % or more but not more than 0,75 % of carbon: -( ¹) ex 7213 50 90 --Containing by weight more than 0,75 % of carbon: -( ¹) 7214 Other bars and rods of iron or non-alloy steel, not further worked than forged, hot-rolled, hot-drawn or hot-extruded, but including those twisted after rolling: -( ¹) 7214 30 00 Of free-cutting steel: 7214 60 00 -Other, containing by weight 0,6 % or more of carbon 7216 Angles, shapes and sections of iron or non-alloy steel: -U, I or H sections, not further worked than hot-rolled, hot-drawn or extruded, of a height of less than 80 mm: ( ¹) Containing, by weight, not less than 0,6 % of carbon and having a content, by weight, less than 0,04 % of phosphorus and sulphur taken separately and less than 0,07 % of these elements taken together. 28 129 (cont'd) Order No CN code Description Ceiling amount (in tonnes) (1) (2) (3) (4) 06.0070 ex 7216 31 --U sections: (cont'd) ---Of a heightof 80 mm or more but not exceeding 220 mm: ex 7216 31 11 ----With parallel flange faces: -( ¹) ex 7216 31 19 ----Other: -( ¹) ---Of a height of more than 220 mm: ex 7216 31 91 ----With parallel flange faces: -( ¹) ex 7216 31 99 ----Other: -( ¹) --I sections: ---Of a height of 80 mm or more but not exceeding 220 mm: ex 7216 32 11 ----With parallel flange faces: -( ¹) ex 7216 32 19 ----Other: -( ¹) ---Of a height of more than 220 mm: ex 7216 32 91 ----With parallel flange faces: -( ¹) ex 7216 32 99 ----Other: -( ¹) --H sections: ex 7216 33 10 ---Of a height of 80 mm or more but not exceeding 180 mm: -( ¹) ex 7216 33 90 ---Of a height of more than 180 mm: -( ¹) Stainless steel in ingots or other primary forms, semi-finished products of stainless steel: 7218 10 00 -Ingots and other primary forms -Other: --Of rectangular (including square) cross-section: 7218 90 11 7218 90 13 7218 90 15 7218 90 19 ---Rolled or obtained by continuous casting --Other: 7218 90 50 ---Rolled or obtained by continuous casting Flat-rolled products of stainless steel, of a width of 600 mm or more: 7219 11 10 7219 11 90 -Not further worked than hot-rolled in coils 7219 12 10 7219 12 90 -Not further worked than hot-rolled, not in coils 7219 13 10 7219 13 90 -Not further worked than cold-rolled (cold-reduced): 7219 14 10 7219 14 90 --Of a thickness exceeding 1 mm but less than 3 mm: ---Containing by weight 2,5 % or more of nickel, of a thickness: 7219 21 11 ----Exceeding 13 mm ( ¹) Containing, by weight, not less than 0,6 % of carbon and having a content, by weight, less than 0,04 % of phosphorus and sulphur taken separately and less than 0,07 % of these elements taken together. A 28 129 (cont'd) Order No CN code Description Ceiling amount (in tonnes) (1) (2) (3) (4) 06.0070 (cont'd) 7219 21 19 7219 21 90 7219 22 10 7219 22 90 7219 23 10 7219 23 90 7219 24 10 7219 24 90 7219 33 10 7219 33 90 ----Exceeding 10 mm but not exceeding 13 mm 7219 34 10 7219 34 90 --Of a thickness of 0,5 mm or more but not exceeding 1 mm 7219 35 10 7219 35 90 --Of a thickness of less than 0,5 mm -Other: 7219 90 11 7219 90 19 --Not further worked than surface-treated, including cladding, or simply cut into shapes other than rectangular (including square) Flat-rolled products of stainless steel, of a width of less than 600 mm: 7220 11 00 7220 12 00 -Not further worked than hot-rolled 7221 00 Bars and rods, hot-rolled, in irregularly wound coils, of stainless steel: 7221 00 10 -Containing by weight 2,5 % or more of nickel 7221 00 90 -Containing by weight less than 2,5 % of nickel 7224 Other alloy steel in ingots or other primary forms; semi-finished products of other alloy steel: 7224 90 -Other: --Of rectangular (including square) cross-section: ---Hot-rolled or obtained by continuous casting: ----The width measuring less than twice the thickness: 7224 90 01 -----Of high-speed steel 7224 90 09 -----Other 7224 90 15 ----Other 7225 Flat-rolled products of other alloy steel, of a width of 600 mm or more: -Other, not further worked than cold-rolled (cold-reduced): ex 7225 50 10 --Containing by weight less than 0,6 % of silicon and not less than 0,3 % but not more than 1 % of aluminium: -( ¹) ex 7225 50 90 --Other: -( ¹) 7227 (all numbers) Bars and rods, hot-rolled, in irregularly wound coils, of other alloy steel Other bars and rods of other alloy steel; angles, shapes and sections of other alloy steel, hollow drill bars and rods, of alloy or non-alloy steel: 7228 10 10 -Bars and rods, or alloy or non-alloy steel: --Not further worked than hot-rolled, hot-drawn or extruded --Other: 7228 10 30 ---Hot-rolled, hot-drawn or extruded not further worked than clad -Bars and rods, of silico-manganese steel: 7228 20 11 7228 20 19 --Not further worked than hot-rolled, hot-drawn or extruded --Other: 7228 20 30 ---Hot-rolled, hot-drawn or extruded not further worked than clad ( ¹) With a thickness of less than 3 mm. A A 28 129 (cont'd) Order No CN code Description Ceiling amount (in tonnes) (1) (2) (3)(4) 06.0070 (cont'd) 7228 30 10 -Other bars and rods, not further worked than hot-rolled, hot-drawn or extruded: 7228 30 30 --Of rectangular cross-section, rolled on four faces 7228 30 80 --Other 7228 60 10 --Hot-rolled, hot-drawn or extruded not further worked than clad -Angles, shapes and sections: 7228 70 10 --Not further worked than hot-rolled hot-drawn or extruded -Not further worked than cold-rolled (cold-reduced): 7220 20 10 --Of a width exceeding 500 mm -Other: --Of a width exceeding 500 mm: 7220 90 11 ---Not further worked, than surface-treated, including cladding --Of a width not exceeding 500 mm: ---Not further worked than surface-treated, including cladding: 7220 90 31 ----Hot-rolled, not further worked than clad Other bars, and rods of stainless steel; shapes and sections of stainless steel: 7222 10 11 7222 10 19 7222 10 51 7222 10 59 7222 10 99 -Bars and rods, not further worked than hot-rolled, hot-drawn or extruded -Other bars and rods: 7222 30 10 --Hot-rolled, hot-drawn or extruded not further worked than clad -Angles, shapes and sections: 7222 40 11 7222 40 19 --Not further worked than hot-rolled hot-drawn or extruded --Other: 7222 40 30 ---Hot-rolled, hot-drawn or extruded not further worked than clad Other alloy steel in ingots or other primary forms, semi-finished products of other alloy steel: 7224 10 00 -Ingots and other primary forms: 7224 90 30 ---Hot-rolled or obtained by continuous casting Flat-rolled products of other alloy steel, of a width of 600 mm or more: 7225 10 10 7225 10 91 7225 10 99 -Of silicon-electrical steel -Of high speed steel: 7225 20 10 --Not further worked than hot-rolled 7225 20 30 --Not further worked than surface-treated, including cladding or simply cut into shapes other than rectangular (including square) 7225 30 00 -Other, not further worked than hot-rolled, in coils: 7225 40 10 7225 40 30 7225 40 50 7225 40 70 7225 40 90 -Other, not further worked than hot-rolled, not in coils -Other: 7225 90 10 --Not further worked than surface-treated including cladding or simply cut into shapes other than rectangular (including square) Flat-rolled products or other alloy steel, of a width of less than 600 mm -Of silicon-electrical steel A A 28 129 (cont'd) Order No CN code Description Ceiling amount (in tonnes) (1) (2) (3) (4) 06.0070 7226 10 10 --Not further worked than hot-rolled (cont'd) --Other: 7226 10 30 ---Of a width exceeding 500 mm -Of high-speed steel: 7226 20 10 --Not further worked than hot-rolled --Not further worked than cold-rolled (cold reduced): 7226 20 31 ---Of a width exceeding 500 mm: --Other: ---Of a width exceeding 500 mm 7226 20 51 ----Not further worked than surface treated, including cladding ---Of a width not exceeding 500 mm: ----Not further worked than surface-treated including cladding: 7226 20 71 -----Hot-rolled, not further worked than clad -Other: --Not further worked than hot-rolled: 7226 91 10 ---Of a thickness of 4,75 mm or more 7226 91 90 ---Of a thickness of less than 4,75 mm --Not further worked than cold-rolled (cold-reduced): 7226 92 10 ---Of a width exceeding 500 mm --Other: ---Of a width exceeding 500 mm: 7226 99 11 ----Not further worked than surface-treated, including cladding ---Of a width not exceeding 500 mm: ----Not further worked than surface-treated, including cladding: 7226 99 31 -----Hot-rolled, not further worked than clad --Other: 7228 70 31 ---Hot-rolled, hot-drawn or extruded not further worked than clad -Hollow drill bars and rods: 7228 80 10 --Of alloy steel A 28 129 (cont'd) Taric codes Order No CN code Taric code 06.0020 ex 7211 12 10 7211 12 10*12 7211 12 10*91 ex 7211 19 10 7211 19 10*12 7211 19 10*14 721119 10*91 ex 7211 22 10 7211 22 10*12 7211 22 10*91 ex 7211 29 10 7211 29 10*12 7211 29 10*14 7211 29 10*91 06.0040 ex 7216 31 11 7216 31 11*10 7216 31 11*99 ex 7216 31 19 7216 31 19*107216 31 19*99 ex 7216 31 91 7216 31 91*10 7216 31 91*99 ex 7216 31 99 7216 31 99*10 7216 31 99*99 ex 7216 32 11 7216 32 11*10 7216 32 11*99 ex 7216 32 19 7216 32 19*10 7216 32 19*99 ex 7216 32 91 7216 32 91*10 7216 32 91*99 ex 7216 32 99 7216 32 99*10 7216 32 99*99 ex 7216 33 10 7216 33 10*90 ex 7216 33 90 7216 33 90*90 06.0050 ex 7211 12 90 ex 7211 19 91 ex 7211 19 99 ex 7211 22 90 ex 7211 29 91 ex 7211 29 99 7211 12 90*90 7211 19 91*90 7211 19 99*90 7211 22 90*90 7211 29 91*90 7211 29 99*90 ex 7212 60 91 7212 60 91*90 Order No CN code Taric code 06.0060 ex 7211 12 10 7211 12 10*18 7211 12 10*19 7211 12 10*99 ex 7211 19 10 7211 19 10*13 7211 19 10*15 7211 19 10*17 7211 19 10*18 7211 19 10*99 ex 7211 22 10 7211 22 10*18 7211 22 10*19 7211 22 10*99 ex 7211 29 10 7211 29 10*13 7211 29 10*15 7211 29 10*17 7211 29 10*18 7211 29 10*99 ex 7212 10 91 7212 10 91*90 06.0070 ex 7207 20 31 ex 7207 20 33 7207 20 31*10 7207 20 33*10 ex 7208 31 00 ex 7208 41 00 7208 31 00*10 7208 41 00*10 ex 7211 11 00 ex 7211 12 90 ex 7211 19 91 ex 7211 19 99 ex 7211 21 00 ex 7211 22 90 ex 7211 29 91 ex 7211 29 99 7211 11 00*10 7211 12 90*10 7211 19 91*10 7211 19 99*10 7211 21 00*10 7211 22 90*10 7211 29 91*10 7211 29 99*10 ex 7212 60 91 7212 60 91*10 ex 7213 50 10 ex 7213 50 90 7213 50 10*10 7213 50 90*10 ex 7216 31 11 ex 7216 31 19 ex 7216 31 91 ex 7216 31 99 ex 7216 32 11 ex 7216 32 19 ex 7216 32 91 ex 7216 32 99 ex 7216 33 10 ex 7216 33 90 7216 31 11*91 7216 31 19*91 7216 31 91*91 7216 31 99*91 7216 32 11*91 7216 32 19*91 7216 32 91*91 7216 32 99*91 7216 33 10*10 7216 33 90*10 ex 7225 50 10 ex 7225 50 90 7225 50 10*10 7225 50 90*10